DETAILED ACTION
Claims 1, 3-6 are currently presented for examination. Claims 7-9 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 3 is objected to because of the following informalities: the claim recites “a predetermined number of cycles”, in line 5, which is improper because there is a previous recitation of a predetermined number of cycles.  Suggested correction is for the limitation to read “the predetermined number of cycles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a predetermined number of cycles” will be interpreted as “the predetermined number of cycles” that are present in the preceding claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 4 and 5 they recite the following limitations “waiting for each of the plurality of cores by using the simulator, for a predetermined number of cycles for the synchronous transfer of the data upon receiving the notification, without simulating data transfer;”. When reviewing the specification, adequate support for this negative limitation could not be found. The Examiner appreciates the Figure provided by Applicant (figure 9) and the explanation provided. However, they do not provide adequate support. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, the amended limitation is new matter.

Examiner’s Note: For the purposes of examination without simulating data transfer will be interpreted as the non-transfer of simulation data while the plurality of cores are waiting for the predetermined number of cycles, in line with the remainder of the amended claim as filed.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat USPPN 2015/0378791 in view of Morishima USPPN 2013/0275114.
Regarding claim 1, Bhat teaches A non-transitory computer-readable storage medium that stores a simulation program which simulates a synchronous transfer of data between a plurality of cores, the simulation program causing a computer to execute: (Abstract [0006], [0010], [0011], [0032], [0034], [0036], [0041], A computer readable medium that models the synchronous transfer between processors in a multi-processor system)

Examiner’s Note: As simulation is the process of using a model to study the behavior and performance of a system, Bhat teaches simulation as a model is used to study the behavior and performance of the multi-processor system.

converting, for each of the plurality of cores, a processing for the synchronous transfer of data in an application software by to be executed by the core, an execution of which by the plurality of cores is to be simulated, to a set of an interrupt transmission processing and an interrupt wait processing in advance of a simulation of the execution of the application software by the plurality of cores; ([0006], [0033], [0037], restrictions on processor access in the multi-processor system for synchronous operation are acquired before the modeling begins; [0014], [0026], [0029], [0037], simulation software is used to direct the processing; [0010], [0034], [0036], the system models how the processors operate in response to the restrictions)

Examiner’s Note: By “acquiring” restrictions (interrupts) that are usable by the system, the interrupts are “converted” to a format usable by the system in advance of the simulating.

simulating, for each of the plurality of cores by using a simulator, the execution of the application software including the set of the interrupt transmission processing and the interrupt wait processing; ([0006], [0014], [0030]-[0032], [0034], [0036], [0038]-[0039], interrupt and interrupt wait restrictions are acquired (processed) and modeled using the multi-processor system; [0033], More specifically, inter-processor interrupt with sync waiting means the sending of an inter-processor interrupt from a source processor to a target processor and synchronously waiting in the source processor, for the target processor to complete running the corresponding interrupt handler.)

Examiner’s Note: As stated by applicant in [0003] multiple core systems have been mounted on a single chip. Therefore, the multiple processors must have at least one core a piece, which meets the claimed limitation. Also as a task is sent (transmission), and then the processor waits for the task to be completed (processing), the cited section performs transmission processing under the broadest reasonable interpretation.

Bhat does not explicitly teach notifying each of the simulators a notification that simulations of the interrupt transmissions from all the plurality of cores are completed; and simulating, for each of the plurality of cores by using the simulator, a cycle for the synchronous transfer of the data upon receiving the notification, whereby simulations of the processing for the synchronous transfer in the plurality of cores are synchronized with each other by notifying the each simulator of the notification as an interrupt response to the interrupt wait processing simulated in each of the plurality of cores.
Morishima teaches notifying each of the simulators a notification that simulations of the interrupt transmissions from all the plurality of cores are completed; and (Abstract, Figures 4B, 5 and 10, [0005], [0008], [0009], [0014], [0034], [0035], [0047], [0048], Using control signals, feedback and interrupts that notify simulators of task status, a cycle is simulated synchronously between CPUs)
waiting, for each of the plurality of cores by using the simulator, for a predetermined number of cycles for the synchronous transfer of the data upon receiving the notification, without simulating data transfer; (Abstract, Figures 2C, 3, 4B, 5, 6 and 10, [0005], [0008], [0014], [0033]-[0035], [0041]-[0044], [0047]-[0048], [0051], [0059], Using control signals, control cycles and interrupts, a cycle is simulated from sending of the interrupt, after the number of cycles for preset timer are completed, processing of the data and output of the data (interrupt complete) synchronously between CPUs, during the waiting sequence there is no processing of data or simulating data transfer)
whereby simulations of the processing for the synchronous transfer in the plurality of cores are synchronized with each other by notifying the each simulator of the notification as an interrupt response to the interrupt wait processing simulated in each of the plurality of cores. (Abstract, Figures 4B, 5 and 10, [0005], [0014], [0015], [0034], [0035], [0047], [0048], [0060], The cores are notified of interrupt responses by the output of data in response to the interrupt and interrupt wait commands given to the CPUs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Morishima with Bhat as the references deal with simulating the behavior of multiple processors in response to interrupts, in order to implement a system that simulates a cycle of the synchronous transfer and then synchronizes the cores. Morishima would modify Bhat by simulating cycle by cycle after the cycles of a time are finished and then synchronizing the cores by notifying them of responses to interrupts. The benefit of doing so is a coordination simulation system and a coordination simulation method is created, where a lag between the update timing of a plant model and the start timing of processing by a microcomputer model in the coordination simulation system is eliminated and precise coordination simulation is realized. This allows the simulation system to use a synchronization adapter that synchronizes the system simulator and the CPU simulator in which the synchronization adapter includes a function which provides alignment information per control cycle to the CPU simulator in accordance with a synchronizing signal. (Morishima [0013]-[0014])

Regarding claim 3, the combination of Bhat and Morishima teach the limitations of Claim 1. Bhat does not explicitly teach in a simulation for each of the plurality of cores, when the core is notified of the notification as the interrupt response while executing the interrupt wait processing, the core waits for a predetermined number of cycles to perform the synchronous transfer of the data and starts to execute a next processing command.
Morishima teaches in a simulation for each of the plurality of cores, when the core is notified of the notification as the interrupt response while executing the interrupt wait processing, the core waits for a predetermined number of cycles to perform the synchronous transfer of the data and starts to execute a next processing command. (Figures 2C and 3, [0041]-[0044], [0047], [0051], A control cycle is set by the user, and all other cycles are matched with it; Abstract, Figures 4B, 5, 6 and 10, [0005], [0008], [0014], [0033]-[0035], [0047]-[0048], [0059], Using control signals, control cycles and interrupts, a cycle is simulated from sending of the interrupt, after the number of cycles for preset timer are completed, processing of the data and output of the data synchronously between CPUs)

In regards to claim 4, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
In regards to claim 5, it is the apparatus embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 
Examiner’s Note: As the prior art references contain computers and computer generated models, the additional computer components are taught by the reference.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat in view of Morishima, and in further view of Walker et al. USPPN 2018/0181478 (hereinafter “Walker”).
Regarding claim 6, the combination of Bhat and Morishima teach the limitations of claim 5. The combination of Bhat and Morishima does not explicitly teach extracting operation processing of a resource access of each of the plurality of cores from a result of the simulation for each of the plurality of cores.
Walker teaches extracting operation processing of a resource access of each of the plurality of cores from a result of the simulation for each of the plurality of cores. ([0026], [0032], [0034], [0039], [0040], [0042], [0044], memory accesses of the system, during the simulation are forwarded)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Walker with Bhat and Morishima as the references deal with modeling the behavior of multiple processors in response to interrupts, in order to implement a system that extracts resource access of the processors during simulation. Walker would modify Bhat and Morishima by extracting the resource access of the processors during modeling. The benefit of doing so is the performance of the system is improved by caching blocks of stored values from within the memory address space. (Walker [0034])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashima et al. USPPN 2003/0078762: Also teaches the used of a predetermined interrupt timer that suspends operation procession for a specified cycle time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147